Citation Nr: 0529895	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  03-21 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for service 
connected peripheral neuropathy of the right upper extremity, 
major.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from July 1999 to July 
2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania 
Regional Office (RO) which granted service connection for a 
scar of the right wrist, major, with an evaluation of 10 
percent and granted service connection for peripheral 
neuropathy of the right upper extremity secondary to 
laceration, major, with a noncompensable evaluation.  Only 
the initial evaluation of the veteran's service connected 
peripheral neuropathy is currently in appellate status.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.


FINDING OF FACT

The veteran's disability is manifested by intermittent 
complaints of numbness and tingling of the fourth and fifth 
fingers of the right hand without nerve paralysis, neuralgia, 
or neuritis.


CONCLUSION OF LAW

The criteria for a compensable evaluation for peripheral 
neuropathy of the right upper extremity have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  


A.  The duty to notify

The VCAA requires that VA inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and VA must 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 120-121 (2004); 38 C.F.R. § 3.159(b)(1) (2005).  

With regard to element (1), the RO sent the veteran a VCAA 
notice letter in September 2002 regarding his claim for 
service connection for nerve damage in his right hand and 
wrist.  This letter informed the veteran of the type of 
information and evidence necessary to establish entitlement 
to service connection.  While the benefit that the veteran is 
seeking on appeal is an initial compensable evaluation for 
his service connected peripheral neuropathy, the advice that 
VA gave to the veteran in September 2002 in regard to his 
service connection claim is considered adequate VCAA notice, 
as the new issue is clearly a downstream issue.  VA's Office 
of General Counsel (GC) has held that, if, in response to 
notice of a decision on a claim for which VA has already 
provided notice pursuant to 38 U.S.C.A. § 5103(a), VA 
receives a notice of disagreement that raises a new, 
"downstream" issue, i.e., a higher initial rating, VA is 
not required to provide 38 U.S.C.A. § 5103(a) notice with 
respect to that new issue.  VAOPGCPREC 8-2003; 69 Fed. Reg. 
25,180 (2004).

In any event, the statement of the case contained a 
discussion of the criteria for a compensable evaluation and 
discussed the ways in which the current evidence failed to 
substantiate entitlement to such an evaluation.  This 
discussion served to inform the veteran of the evidence 
needed to substantiate the claim.  He responded with argument 
and evidence that addressed the reasons for the denial of his 
appeal.

With regard to elements (2) and (3), the September 2002 VCAA 
letter notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  Specifically, this letter explained that VA would 
help the veteran get such things as medical records or other 
records, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

With respect to element (4), the Court has held that failure 
to tell a claimant to submit relevant evidence in the 
claimant's possession was generally not prejudicial.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The September 2002 VCAA letter informed the veteran that he 
could send information or evidence himself rather than having 
VA request it on his behalf, and informed him where to send 
such evidence.  In addition, VA provided notice of the fourth 
element of the duty to notify by including the language of 
38 C.F.R. § 3.159(b) in the Pertinent Laws; Regulations; 
Rating Schedule Provisions section of the July 2003 SOC.  The 
letter in conjunction with the July 2003 SOC, shows that the 
veteran was adequately advised to submit evidence pertinent 
to his claim for an initial compensable evaluation for his 
service connected condition.  In fact, the veteran did submit 
evidence with his substantive appeal, and thereby evidenced 
his actual knowledge of the need to submit relevant evidence 
in his possession.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. At 119-120.  In the present case, 
some notice was given after the initial AOJ decision.  Such 
delayed notice is also not prejudicial to a claimant.  
Mayfield v. Nicholson.  

The veteran in this case was not prejudiced by the delayed 
notice.  If he submitted additional evidence substantiating 
his claim, he would have received the same benefit as if he 
submitted the evidence prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

Clearly, the veteran has received all notice required by the 
VCAA.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

VA has associated the veteran's service medical records with 
the claims file.  In addition, the veteran was afforded a VA 
examination in February 2003, with an electromyogram (EMG) in 
June 2003, to evaluate peripheral neuropathy in the right 
upper extremity resulting from his in-service right wrist 
laceration.    

There is no indication that additional assistance would be 
reasonably likely to assist the veteran in substantiating his 
claim.



II.  Factual Background

The veteran's service medical records indicate that in 
September 2000, he received a laceration on the right wrist 
from broken glass, requiring 13 sutures.  It was reported 
that there was nerve involvement.  The service medical 
records further indicate that the veteran was seen throughout 
service with complaints of pain, shaking, disesthesia, and 
weakness.

At his separation examination in May 2002 the veteran 
continued to report pain in his wrist due to the laceration.  
Clinical evaluation revealed some decreased sensation in the 
right wrist with a slight decrease in grip strength in the 
right hand.  The examiner's summary of defects and diagnoses 
noted nerve damage in the upper extremity secondary to an old 
laceration.  

The veteran was afforded a VA examination in February 2003 to 
evaluate his right wrist.  The examiner noted the veteran's 
complaints of intermittent numbness and tingling in the 
fourth and fifth fingers of the right hand.  He also reported 
discomfort most of the time, difficulty lifting over 30 
pounds, and weaker handgrip in the right than the left.  The 
scar on the right wrist was slightly tender to palpation and 
slightly elevated, with normal color and no inflammation or 
edema.  The veteran had no significant limitation in range of 
motion or function attributable to the scar.  

The veteran reported at this VA examination that he took 
Advil as needed for pain in his right hand, and that he was 
not currently working, but that the only way in which his 
right hand interfered with daily activities was if he did any 
lifting of objects over 30 pounds.  The examiner had 
scheduled the veteran for an EMG, but he had failed to report 
for the test.  The impression was status post laceration of 
the right wrist measuring about 2 inches, linear, slightly 
tender to palpation and peripheral neuropathy secondary to a 
right wrist injury manifested by intermittent numbness and 
tingling of the fourth and fifth fingers of the right hand.

The veteran was afforded an EMG in June 2003 to evaluate 
nerve damage in the right upper extremity.  The EMG revealed 
no evidence of peripheral ulnar neuropathy or any neuropathy.  
Nerve stimulation findings indicated normal right radial, 
median, and ulnar sensory responses and normal median and 
ulnar motor latencies.


III.  Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The peripheral neuropathy of the veteran's right upper 
extremity is currently evaluated as noncompensable under 
38 C.F.R. § 4.124a; Diagnostic Code 8516.  The evaluation was 
effective the day following the veteran's discharge from 
service in July 2002.  

A compensable evaluation of 10 percent is warranted for mild 
incomplete paralysis of the ulnar nerve, or for mild neuritis 
or neuralgia.  38 C.F.R. § 4.124a, Diagnostic Codes 8616, 
8716 (2005).

The EMG test conducted in June 2003 showed no evidence of 
neuropathy or any neuropathy.  Right radial, median, and 
ulnar sensory responses were normal, as were median and ulnar 
motor latencies.  

The VA examination in February 2003 documents the veteran's 
report of intermittent tingling and numbness in the fourth 
and fifth fingers of the right hand.  The veteran has also 
pointed to treatment records in which it was reported that 
his laceration involved nerve injury.  

These findings were, however, reported prior to the EMG 
testing.  The results of objective testing are more probative 
than findings based mainly on reports of subjective 
complaints.

The negative test results weigh the evidence against a 
finding that there is a compensable level of paralysis, 
neuritis or neuralgia at any time since the effective date of 
service connection.  Fenderson v. West.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The veteran's peripheral neuropathy has not required any, let 
alone frequent, periods of hospitalization.  At his VA 
examination in February 2002 the veteran indicated that he 
was not working, since he is not working, there is no 
evidence of marked interference with current employment.  
Therefore, referral for consideration of an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).  


ORDER

Entitlement to an initial compensable evaluation for service 
connected peripheral neuropathy of the right upper extremity 
secondary to a right wrist laceration, major, is denied.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


